Title: To Thomas Jefferson from Jones & Howell, 24 September 1806
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philadelphia Septr. 24th. 1806
                        
                        yours of the 20th. inst is before us & find upon enquery that we can get for you copper in sheets of 24
                            Inches by 48 Inches 10 [Oz.] to the square foot which we are informed
                            is the lightest size that is imported into this Market — at 60 Cents per lb. if this should suit we shall be happy to
                            receive your further orders. 
                  We are with due respect yours
                        
                            Jones & Howell
                            
                        
                    